Citation Nr: 0723554	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy to the right upper extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy to the left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy to the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy to the left lower extremity.

8.  Entitlement to a compensable rating for diabetic 
retinopathy.

9.  Entitlement to a compensable rating for hypertension due 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
July 2003 by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The July 
2003 rating decision addressed the initial service connection 
determination for PTSD and granted earlier effective dates 
for ratings assigned in August 2002.  A June 2004 rating 
decision granted increased ratings for the upper and lower 
extremity peripheral neuropathy disabilities on appeal.  As 
higher schedular evaluations for these disabilities are 
possible, they remain before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for PTSD and 
peripheral vascular disease and entitlement to a compensable 
rating for diabetic retinopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Diabetes mellitus is manifested by daily use of insulin 
and a restricted diet, without probative evidence of the need 
for regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or a progressive loss of weight and strength because of the 
disorder.

3.  Peripheral neuropathy of the right upper extremity is 
presently manifested by no more that mild incomplete 
paralysis.

4.  Peripheral neuropathy of the left upper extremity is 
presently manifested by no more that mild incomplete 
paralysis.

5.  Peripheral neuropathy of the right lower extremity is 
presently manifested by no more that mild incomplete 
paralysis of the sciatic nerve.

6.  Peripheral neuropathy of the left lower extremity is 
presently manifested by no more that mild incomplete 
paralysis of the sciatic nerve.

7.  Hypertension is presently manifested by required 
continuous medication, without evidence of diastolic pressure 
that is predominantly 100 or more or systolic pressure 
predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.119, 
Diagnostic Code 7913 (2006).

2.  The requirements for a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8513 (2006).

3.  The requirements for a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8513 (2006).

4.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8520 (2006).

5.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.124, Diagnostic Code 8520 (2006).

6.  The criteria for a 10 percent rating, but no higher, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2001.  A July 2003 VA report 
of contact also indicates the veteran was contacted by 
telephone and provided additional VCAA notice.  The December 
2001 letter notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and notified him that he 
should send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The increased rating issues on appeal in this case arose from 
disagreements with the initial service connection 
determinations and the provided VCAA notice is considered to 
have been adequate.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  In fact, in his correspondence with VA the 
veteran has demonstrated an awareness of the evidence 
necessary to substantiate such claims.  Although the record 
shows the veteran is presently receiving Social Security 
Administration (SSA) disability benefits, the benefits were 
apparently awarded from a June 1982 United States Circuit 
Court Opinion stemming from an appeal of a SSA Appeals 
Council determination of August 1981.  The basis of the award 
was that the veteran was disabled due to pulmonary diseases, 
diverticulosis, kidney stones and arthritis.  There is no 
indication that any evidence associated with that claim is 
relevant to the present issues on appeal.  The Board finds 
that further attempts to obtain additional evidence as to the 
matters addressed in this decision would be futile.  The 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.
Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).


Diabetes Mellitus

79`1
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by daily use of insulin and a restricted diet.  In October 
2001, VA outpatient treatment records recorded his weight as 
269 pounds.  A January 2002 VA medical examination revealed 
that the veteran used 10 units of insulin twice a day, and 
was on a restricted diet.  January 2002 VA outpatient 
treatment records reflect that he weighed 280 pounds, and he 
admitted the need to lose weight.  In April 2002, he weighed 
265 pounds.  He indicated that his activities were restricted 
due to his fatigue.  A September 2003 VA examination revealed 
the veteran used 30 units of insulin in the mornings and 20 
units in the evening and saw his diabetic care provider about 
every three months.  The veteran reported he was on a 1500 
calorie diet and denied any history of ketoacidosis.  It was 
noted he was restricted in terms of activities by excessive 
weakness, fatiguability, back pain, and numbness and tingling 
of the arms and legs.  He weighed265 pounds.  The present VA 
examination findings are consistent with private and VA 
treatment reports of record concerning this disability.  
Private medical correspondence dated in March 2002 noted the 
veteran had been placed on regular insulin and that his 
disorder had been well controlled.

There is no probative evidence, however, demonstrating the 
need for regulation of activities because of diabetes 
mellitus, episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, or a progressive 
loss of weight and strength because of this disorder.  In 
fact, the veteran's weight is shown to have been relatively 
stable with no indication of a progressive loss.  Although 
the veteran reported subjective complaints of a restriction 
of activities, there is no probative, competent evidence 
indicating a need to regulate his activities solely because 
of diabetes mellitus.  It is significant to note that the 
veteran is separately compensated for a service-connected 
respiratory disability and for numbness and tingling to the 
arms and legs and that his back pain is not associated with 
his service-connected disability.  Therefore, a rating in 
excess of 20 percent for diabetes mellitus is not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the disorder may interfere with 
the veteran's employment opportunities, the Board finds the 
interference with employment because his service-connected 
diabetes mellitus is not shown to be marked.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against this claim.

Peripheral Neuropathy of the Upper and Lower Extremities

851
3
Paralysis of:  All Radicular Groups
Major
Minor

Complete
90
80

Incomplete:

  Severe
70
60

  Moderate    
40
30

  Mild
20
20
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2006).

852
0
Paralysis of:  Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected upper and lower extremity 
peripheral neuropathy is presently manifested by no more that 
mild incomplete paralysis.  On VA examination in January 2002 
the veteran reported a history of intermittent numbness to 
the feet and hands.  The examiner noted a monofilament test 
was normal and that peripheral pulses were palpable.  The 
diagnoses included peripheral neuropathy of an intermittent 
nature associated with type II diabetes mellitus.  

On VA examination in September 2003 the veteran complained of 
numbness and tingling to the lower extremities and hands for 
about seven or eight years.  An examination revealed no 
evidence of erythema, tremor, deformity, or clubbing.  The 
fingernails had good color and shape.  A monofilament test 
was positive to the lower extremities.  Vibratory senses, 
patellar reflexes, and Achilles tendon reflexes were 
diminished.  The examiner noted these signs were suggestive 
of peripheral neuropathy.  Nerve conduction studies revealed 
only mild axonal sensory neuropathy suggestive of early 
changes consistent with diabetic sensory neuropathy.  The 
examiner stated the veteran's peripheral neuropathy was 
secondary to his diabetes mellitus.  

Overall, the Board finds the available evidence of record 
demonstrates no more than mild incomplete paralysis to the 
respective nerves of the upper and lower extremities because 
of diabetes mellitus.  Therefore, ratings in excess of 20 
percent for peripheral neuropathy the right and left upper 
extremities and in excess of 10 percent for peripheral 
neuropathy of the right and left lower extremities are not 
warranted.

There is no evidence of any unusual or exceptional 
circumstances related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the veteran's claims for increased 
ratings.

Hypertension

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

In this case, in statements in support of his claim the 
veteran asserted that his hypertension was more severely 
disabling than indicated by the present evaluation.  VA 
examination in January 2002 noted the veteran had an 
approximately 19 year history of hypertension and reported he 
had some occasional swelling of the legs.  Blood pressure 
readings included 112/64 sitting, 110/64 standing, and 112/64 
in the prone position.  It was noted he took daily medication 
for his hypertension.  VA outpatient treatment records 
include blood pressure readings in January 2002 (108/47), and 
April 2002 (158/73).  VA examination in September 2003 
revealed blood pressure findings of 140/80 standing, 138/84 
sitting, and 138/84 supine.  Private medical treatment 
records include reports indicating the veteran's hypertension 
is controlled.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hypertension is presently 
manifested by a history consistent with diastolic pressure 
readings that are predominantly less than 100 and systolic 
pressure less than 160.  The reported VA examination blood 
pressure findings are consistent with the other competent 
evidence of record.  It is also significant to note that the 
veteran is separately rated for coronary artery disease.  
Therefore, entitlement to a compensable rating for 
hypertension is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy to the right upper extremity is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy to the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy to the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy to the left lower extremity is denied.

Entitlement to a compensable rating for hypertension due to 
diabetes mellitus is denied.
REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in December 
2001, and by telephone contact in July 2003.  He was provided 
specific notice relative to his PTSD claim by correspondence 
dated in June 2003.  During the pendency of this appeal, the 
Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  It was 
further noted that regarding the disability-rating element, 
in order to comply with section 5103(a), VA must notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran contends that he has PTSD as a 
result of his experiences in the Republic of Vietnam.  
Records show he served in Vietnam from July 1968 to August 
1969.  His military occupational specialty was a general 
warehouseman.  VA treatment records include diagnoses of PTSD 
and an April 2003 report noted the veteran stated that in 
Vietnam he had been shot at daily by snipers, exposed to 
rocket attacks, and sustained hearing loss for a few days 
after an ammunition dump was blown up.  The April 2003 report 
also noted the veteran was hesitant to talk about specific 
instances of his service.  A June 2003 VA compensation and 
pension examiner found a diagnosis of PTSD was not warranted, 
in part, because the veteran had not been exposed to active 
combat and could not state one traumatic incident in service.  
There is no indication of any attempt to verify the veteran's 
claimed stressors.  The Board finds that if a claimed 
stressor is verified an additional examination is required to 
reconcile the inconsistent medical evidence of record as to 
the veteran's service connection claim for PTSD.

The veteran also claims that he has peripheral vascular 
disease.  Although VA examination in September 2003 found 
there was no evidence of peripheral vascular disease, the 
examiner did not address the findings of lower extremity 
edema and the findings of a May 2000 private Doppler study 
showing venous insufficiency.  In addition, the Board notes 
that the veteran contends a higher rating is warranted for 
his service-connected diabetic retinopathy and that the 
September 2003 VA examination report indicated a visual 
examination was scheduled within approximately two months.  
The examiner, in essence, deferred opinion as to this 
disability; however, a copy of any subsequent examination 
report or any additional opinion as to the veteran's visual 
problems due to diabetes mellitus was not provided.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who treated the veteran for PTSD, 
peripheral vascular disease and diabetic 
retinopathy since September 2003.  A 
specific search should be conducted for 
the report of any eye examination 
performed subsequent to the September 
2003 VA diabetes mellitus examination.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be provider with 
another PTSD stressor questionnaire and 
given the opportunity to complete and 
return the document.  Thereafter, the 
AMC/RO is to assemble a list of claimed 
stressors as identified by the veteran 
and as shown in the records, and submit 
them to the appropriate service 
department office to verify the stressor 
events as described by the veteran.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

5.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examining psychiatrist 
should be informed as to which, if any, 
of the claimed stressors or identified 
events have been verified.  All indicated 
tests and studies are to be performed.  
Based on a review of the record, and 
examination of the veteran, and 
considering the identified stressors, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has PTSD related to an event 
in service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran should be scheduled for 
an appropriate VA examination, by a 
physician, for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that he 
has peripheral vascular disease as a 
result of service or a service-connected 
disability.  Any opinion provided should 
be reconciled with the prior findings of 
lower extremity edema and a May 2000 
private Doppler study showing venous 
insufficiency.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


